Citation Nr: 1735679	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-30 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service, to include the periods from December 1965 to December 1971, December 1973 to December 1975, December 1977 to August 1981, August 1981 to June 1984, and January 1987 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

In March 2016, the Board remanded this issue for the Veteran to be scheduled for a Board hearing before a Veterans Law Judge (VLJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a Travel Board hearing at the RO in December 2015.  Due to an audio malfunction, a written transcript of that hearing was unavailable.  The Veteran was informed of the malfunction and was given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717.  The Veteran testified at a second Travel Board hearing on November 15, 2016.  The Board sincerely regrets that there was a second audio malfunction and that therefore a written transcript of the November 2016 Board hearing is unavailable.  In June 2017, the Veteran was informed of the malfunction and was afforded another opportunity to present testimony at a new hearing.  Later the same month, the Veteran elected to again appear at a Travel Board hearing at his local RO.  See June 2017 Hearing Election Form.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps in to schedule the Veteran for a hearing before a VLJ at the RO regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

